DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the status of the claims, Claims 1-2, and 4-21 are pending. Claim 3 has been cancelled. Claims 20-21 are newly added.

Applicant’s amendments and arguments, filed 08/13/2021, with respect to claim objection of Claims 12-19 have been fully considered and are persuasive.  The claim objection of Claims 12-19 has been overcome. 

Applicant’s amendments and arguments, filed 08/13/2021, with respect to 102a rejection as being anticipated by Elliott et al. (US 6438941) have been fully considered and are persuasive.  The 102a rejection of Claims 1-2, 5-11 and 14-19 has been overcome. 

Applicant's amendments and arguments filed 08/13/2021 have been fully considered but they are not persuasive.  Regarding Walker (US 8308429), the Applicant’s position is that “the alleged forward most stator 101 is closer to the alleged rearward end than the alleged forward most second stator 114” (Page 6 of the Applicant’s Remarks filed on 08/13/2021). The Examiner has fully considered the Applicant’s position; however, respectfully disagrees. The current presentation of the 
Claim Objections
Claim 8 is objected to because of the following informalities:  
In Claim 8, the claim verbiage “a rearward end of the splitter segment” should be changed to –the rearward end of the splitter segment—since it appears to be the same rearward end of the splitter segment as claimed in Claim 1. 
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 8-10 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Walker (US 8308429).
In reference to Claim 1
Walker discloses:
A stator configuration (101, 101a, 114) for a gas turbine engine (Col. 1, ll. 3-11) comprising: a splitter segment (101a), the splitter segment extending from a forward end (fwd end of 101a) to a rearward end (rear end of 101a); a forward most first stator (101) extending radially outwardly from the splitter segment; the forward most first stator (101) being completely located downstream from the forward end of the splitter segment (Fig. 2); and a forward most second stator (114) extending radially inwardly from the splitter segment, the splitter segment, the forward most first stator and the forward most second stator being formed as a single, integrally formed structure, the forward most first stator positioned closer to the forward end relative to a distance between the forward most second stator and the forward end and the forward most second stator positioned closer to the rearward end relative to a distance between the forward most first stator and the rearward end. (Col. 3, ll. 10-67; Col. 4, ll. 1-33; Fig. 2). The aforementioned distances are measured from the axial upstream edge of corresponding 


Examiner’s Note: The claimed term “single, integrally formed structure” has been interpreted in light of the Applicant’s specification. Paragraph 0007 the Applicant’s Original Specification discloses that “as an alternative, further embodiments may include that the splitter segment, the first stator and the second stator are formed from a single manufacturing process to form the single, integrally formed structure” and Paragraph 0008 the Applicant’s Original Specification discloses “as an alternative, further embodiments may include that the splitter segment, the first stator and the second stator are multiple components joined together to form the single, integrally formed structure”. Therefore, the Applicant discloses multiple components which are assembled together are considered to be a single, integrally formed structure. 
In reference to Claim 2
Walker discloses:
The stator configuration of claim 1. In addition, Walker discloses the splitter segment is configured to split an incoming fluid flow (flow A) into a first, radially outer stream (steam flowing through 107) and a second, radially inner stream (Flow C). (Col. 3, ll. 10-67; Col. 4, ll. 1-33; Fig. 2).
In reference to Claim 4 
Walker discloses:

Claims 4 is a product by process claim and treated in accordance with MPEP 2113. Applicant's product, identified by the claimed process, is structurally undistinguished from the disclosed apparatus of the prior art, and thus not patentable. Walker discloses the final product of the splitter segment as claimed in the instant product-by-process claim.
In reference to Claim 5
Walker discloses:

The stator configuration of claim 1. In addition, Walker discloses the splitter segment, the forward most first stator (101) and the forward most second stator (114) are multiple components joined together to form the single, integrally formed structure (Fig. 2).
In reference to Claim 8
Walker discloses:
The stator configuration of claim 2. In addition, Walker discloses a rearward end of the splitter segment is in contact with a structure (structure forming the annular discharge slot 112a) that at least partially defines the second, radially inner stream (Col. 4, ll. 50-67; Fig. 5).
In reference to Claim 9
Walker discloses:

In reference to Claim 10
Walker discloses:
The stator configuration of claim 1. In addition, Walker discloses an inner wall (inner wall of 101a) of the splitter segment defines an outer boundary of a second, radially inner stream (flow incoming at 111 and discharging at 112; Fig. 2-5)  at an axial location aligned with a rotor (113). (Col. 4, ll. 10-61; Fig. 2-5).
In reference to Claim 20
Walker discloses:
The stator configuration of claim 1. In addition, Walker discloses the forward most first stator (101) is completely located upstream from the forward most second stator (114) since the axially forward edge of the forward most first stator (101) is located completely from the forward most second stator (114). (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 12, 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 8308429) in view of Elliott et al. (US 6438941, hereinafter: “Elliott”).

In reference to Claim 11
Walker discloses:
A gas turbine engine comprising a compressor section (100) and a stator configuration (101, 101a, 114) for radially separating a fluid flow (“A”) into multiple streams (flow along duct 107; and flow “C”; Fig. 2), the stator configuration comprising: a splitter segment (101a) configured to split the fluid flow into a first, radially outer stream (flow along duct 107) and a second, radially inner stream (flow “C”); a forward most first stator (101) extending radially outwardly from the splitter segment; and a forward most second stator (114) extending radially inwardly from the splitter segment, the splitter segment, the forward most first stator and the forward most second stator 


 The aforementioned distances are measured from the axial upstream edge of corresponding the forward most first stator (101) and the forward most second stator (114) to the forward end and rearward end of the splitter segment (101a). 

Although Walker discloses a gas turbine engine, Walker is silent on the details of the fan section; a combustor section; and a turbine section.

Elliott teaches:
A gas turbine engine comprising: a fan section (section 14, 16) ; a compressor section (section 20); a combustor section (section 26); a turbine section (28, 30). (Col. 2, ll. 39-58; Fig. 1).
Based on the teaching of Elliott and Walker, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made 
Examiner’s Note: The claimed term “single, integrally formed structure” has been interpreted in light of the Applicant’s specification. Paragraph 0007 the Applicant’s Original Specification discloses that “as an alternative, further embodiments may include that the splitter segment, the first stator and the second stator are formed from a single manufacturing process to form the single, integrally formed structure” and Paragraph 0008 the Applicant’s Original Specification discloses “as an alternative, further embodiments may include that the splitter segment, the first stator and the second stator are multiple components joined together to form the single, integrally formed structure”. Therefore, the Applicant discloses multiple components which are assembled together are considered to be a single, integrally formed structure. 
In reference to Claim 12
Walker in view of Elliott discloses:
The gas turbine engine of claim 11. In addition, Walker discloses the splitter segment (101a), the first stator (101) and the second stator (114) are formed from a single manufacturing process to form the single, integrally formed structure (Fig. 2).
Claims 12 is a product by process claim and treated in accordance with MPEP 2113. Applicant's product, identified by the claimed process, is structurally undistinguished from the disclosed apparatus of the prior art, and thus not patentable. Walker discloses the final product of the splitter segment as claimed in the instant product-by-process claim.

In reference to Claim 16
Walker discloses:
The gas turbine engine of claim 11. In addition, Walker discloses the rearward end of the splitter segment is in contact with a structure (structure forming the annular discharge slot 112a) that at least partially defines the second, radially inner stream (Col. 4, ll. 50-67; Fig. 5).
In reference to Claim 17
Walker discloses:
The gas turbine engine of claim 11. In addition, Walker discloses the splitter segment is in contact with a forward edge of a radial flow separation wall (forward edge of the structure forming the annular discharge slot 112a) of the gas turbine engine. (Col. 4, ll. 50-67; Fig. 5).
In reference to Claim 18
Walker discloses:
The gas turbine engine of claim 11. In addition, Walker discloses an inner wall (inner wall of 101a) of the splitter segment defines an outer boundary of a second, radially inner stream (flow incoming at 111 and discharging at 112; Fig. 2-5)  at an axial location aligned with a rotor (113). (Col. 4, ll. 10-61; Fig. 2-5).


In reference to Claim 19
Walker in view of Elliott discloses:


In reference to Claim 21
Walker discloses:
The gas turbine engine of claim 11. In addition, Walker discloses the forward most first stator (101) is completely located upstream from the forward most second stator (114) since the axially forward edge of the forward most first stator (101) is located completely from the forward most second stator (114) (Fig. 2).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Walker (US 8308429) in view of Elliott et al. (US 6438941, hereinafter: “Elliott”) as applied to claim 11 above, and further in view of Eleftheriou et al. (US 20080010970, hereinafter: “Eleftheriou”).
In reference to Claim 13
Walker in view of Elliott discloses:
The gas turbine engine of claim 11. . In addition, Walker discloses the splitter segment (101a), the forward most first stator (101) and the forward most second stator (114) are multiple components assembled together to form the single, integrally formed structure (Col. 2, ll. 46-59; Fig. 2).
Walker does not disclose the multiple components are welded together. 

Based on the teaching of Eleftheriou, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to modify the stator configuration of Walker by welding together the splitter segment, the first stator and the second stator as taught by Eleftheriou for the purpose of utilizing a well-known process of joining the gas turbine components.

Allowable Subject Matter
Claims 6-7 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Walker is silent on a flange extending radially inwardly from the forward most second stator, the flange providing a location for operative coupling of the stator configuration to a stationary structure of the gas turbine engine as claimed in Claims 6 and 14. Modifying the forward most second stator of Walker by including a flange extending radially inwardly from the forward most second stator for providing a location for operative coupling of the stator configuration to a stationary structure of the gas turbine engine is impermissible hindsight reconstruction and would render Walker’s apparatus, inoperative as originally intended by Walker. Therefore, the claims are deemed allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYE SU MON HTAY whose telephone number is (571)270-5958. The examiner can normally be reached Monday-Friday, 9:00am-3:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYE S HTAY/Examiner, Art Unit 3745                                                                                                                                                                                                        

/David E Sosnowski/SPE, Art Unit 3745